DETAILED ACTION
Information Disclosure Statement
	The IDS filed 02 August 2021 has been considered.

Allowable Subject Matter
Claims 17-36 are allowed.
With respect to independent claims 17, 25 and 34, the prior art does not disclose a method of performing multiple assays using an automated sample handling system having a pipette and a nozzle, a cartridge comprising a microscopy cuvette, pipette tip, diluent, vessel and microfluidic cartridge, a first detection station, a second detection station, and a nucleic acid assay station.  Although the cited prior art references discuss many of these features individually, there does not appear to be a motivation or suggestion to assemble them to arrive at the claimed combination, especially a combination in which the microfluidic cartridge is transferred by the fluid handling apparatus in order to access reagents, diluents, tips or vessels housed below the microfluidic cartridge.  Applicant’s arguments filed 02 September 2020 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799